Exhibit 4.1 iSHARES® DELAWARE TRUST SPONSOR LLC, as Sponsor and BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., as Administrative Trustee and WILMINGTON TRUST COMPANY, as Delaware Trustee THIRD AMENDED AND RESTATED TRUST AGREEMENT iSHARES® S&P GSCI™ COMMODITY-INDEXED TRUST Dated as of December 31, 2013 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION 2 Section 1.1 Definitions 2 Section 1.2 Rules of Construction 7 ARTICLE II CREATION AND DECLARATION OF TRUST 7 Section 2.1 Creation and Declaration of Trust; Business of the Trust 7 Section 2.2 Legal Title 8 Section 2.3 Form of Certificates; Book-Entry System; Transferability of Shares 8 Section 2.4 Issuance and Redemption of Shares; General 9 Section 2.5 Purchase Orders 10 Section 2.6 Delivery of Shares 10 Section 2.7 Registration and Registration of Transfer of Shares; Combination and Split-up of Certificates 11 Section 2.8 Redemption of Shares and Withdrawal of Trust Property 11 Section 2.9 Limitations on Issuance and Delivery, Registration of Transfer and Surrender of Shares 12 Section 2.10 Lost Certificates, Etc 12 Section 2.11 Cancellation and Destruction of Surrendered Certificates 13 Section 2.12 Splits and Reverse Splits of Shares 13 ARTICLE III CERTAIN OBLIGATIONS OF REGISTERED OWNERS 13 Section 3.1 Limitation on Liability 13 Section 3.2 Liability of Registered Owner for Taxes and Other Governmental Charges 13 Section 3.3 Warranties on Delivery of Basket Amount 13 ARTICLE IV ADMINISTRATION OF THE TRUST 14 Section 4.1 Valuation of Trust Property 14 Section 4.2 Responsibility of the Administrative Trustee for Determinations 15 Section 4.3 Cash Distributions 15 Section 4.4 Other Distributions 15 Section 4.5 Fixing of Record Date 16 Section 4.6 Payment of Expenses; Sales of Trust Property 16 Section 4.7 Statements and Reports 17 Section 4.8 Further Provisions for Sales of Trust Property 17 Section 4.9 Counsel 17 Section 4.10 Tax Matters 18 ARTICLE V THE TRUSTEES AND THE SPONSOR 21 Section 5.1 Management of the Trust 21 Section 5.2 Maintenance of Office and Transfer Books by the Administrative Trustee 21 Section 5.3 Authority of the Sponsor 21 i Section 5.4 Prevention or Delay in Performance by the Sponsor or the Administrative Trustee 22 Section 5.5 Liability of Covered Persons 22 Section 5.6 Fiduciary Duty 22 Section 5.7 Obligations of the Sponsor and the Administrative Trustee 24 Section 5.8 Delegation of Obligations of the Administrative Trustee 25 Section 5.9 Resignation or Removal of the Administrative Trustee; Appointment of Successor Administrative Trustee 25 Section 5.10 Custodians 26 Section 5.11 Indemnification 26 Section 5.12 Charges of Administrative Trustee 28 Section 5.13 Charges of the Sponsor 29 Section 5.14 Retention of Trust Documents 29 Section 5.15 Federal Securities and Commodities Law Filings 29 Section 5.16 Prospectus Delivery 30 Section 5.17 Discretionary Actions by Administrative Trustee; Consultation 30 Section 5.18 Number of Trustees 31 Section 5.19 Initial Administrative Trustee 31 Section 5.20 Delaware Trustee 31 Section 5.21 Compensation and Expenses of the Delaware Trustee 33 ARTICLE VI AMENDMENT AND TERMINATION 33 Section 6.1 Amendment 33 Section 6.2 Termination 33 ARTICLE VII MISCELLANEOUS 35 Section 7.1 Counterparts 35 Section 7.2 Third-Party Beneficiaries 35 Section 7.3 Severability 35 Section 7.4 Notices 35 Section 7.5 Governing Law; Consent to Jurisdiction 36 Section 7.6 Headings 37 Section 7.7 Compliance with Regulation B 37 Section 7.8 Binding Effect; Entire Agreement 37 Section 7.9 Provisions in Conflict With Law or Regulations 37 Section 7.10 Conditions to Effectiveness of Amendments 37 EXHIBIT AFORM OF CERTIFICATE ANNEX I CAPITAL ACCOUNTS, DISTRIBUTIONS AND ALLOCATIONS ii THIRD AMENDED AND RESTATED TRUST AGREEMENT This Third Amended and Restated Trust Agreement (this "Agreement"), dated as of December 31, 2013, is among iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company, as sponsor (the "Sponsor"), BlackRock Institutional Trust Company, N.A., a national banking association, as administrative trustee (the "Administrative Trustee"), and Wilmington Trust Company, a Delaware trust company, as Delaware trustee (the "Delaware Trustee"). W I T N E S S E T H: WHEREAS, the iShares® S&P GSCI™ Commodity-Indexed Trust (the "Trust") was created on July 7, 2006 under the provisions of the Delaware Statutory Trust Act, Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801 et seq. (as it may be amended from time to time, or any successor legislation, the "Act"); and WHEREAS, in connection with the creation of the Trust, a trust agreement was executed by BlackRock Asset Management International Inc., as the predecessor sponsor, the Administrative Trustee and the Delaware Trustee as of July 7, 2006, which trust agreement was last amended and restated as of March 1, 2013 (the "Existing Trust Agreement"); and WHEREAS, the Trust's subsidiary, the iShares® S&P GSCI™ Commodity-Indexed Investing Pool LLC (the "Investing Pool") was dissolved in accordance with the Investing Pool's limited liability company agreement and the Delaware Limited Liability Company Act, Chapter 18 of Title 6 of the Delaware Code, 6 Del. C. § 18-101 et seq., its affairs wound up and its remaining assets distributed to its members (the "Investing Pool Liquidation"); and WHEREAS, BlackRock Asset Management International Inc. assigned all of its rights and obligations hereunder as sponsor to the Sponsor, and the Sponsor assumed all such rights and obligations pursuant to the Assignment and Assumption Agreement, dated as of December 31, 2013 (the "Assignment and Assumption"), by and between BlackRock Asset Management International Inc. and the Sponsor, as acknowledged by the Trust, the Administrative Trustee, the Delaware Trustee, BlackRock Fund Advisors, and State Street Bank and Trust Company; and WHEREAS, the parties hereto wish to amend and restate the Existing Trust Agreement to reflect the transactions contemplated by the Investing Pool Liquidation and the Assignment and Assumption. NOW, THEREFORE, it being the intention of the parties hereto that, effective as of the date hereof, this Third Amended and Restated Trust Agreement constitute the governing instrument of the Trust, and the provisions of the Existing Trust Agreement shall have no longer any force or effect and shall be superseded entirely by the provisions hereof, the parties hereto agree as follows: 1 ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION Section 1.1 Definitions . Except as otherwise specified in this Agreement or as the context may otherwise require, the following terms have the respective meanings set forth below for all purposes of this Agreement. " Act " has the meaning specified in the recitals hereto. " Adjusted Net Asset Value " has the meaning specified in Section 4.1(b) . " Adjusted Property " means any property the book value of which has been adjusted as provided by Section1(d) of Annex I
